In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 01-3961
ZEIGLER COAL COMPANY,
                                                       Petitioner,
                             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, and PHYLLIS VILLAIN,
                                                 Respondents.
                       ____________
            Petition for Review of a Decision of the
          Benefits Review Board, Department of Labor
                       ____________
 ARGUED SEPTEMBER 17, 2002—DECIDED DECEMBER 6, 2002
                    ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and
RIPPLE, Circuit Judges.
   EASTERBROOK, Circuit Judge. Eugene Villain died in
1997 of colon cancer at the age of 66. His other afflictions
included coal workers’ pneumoconiosis—or so the Depart-
ment of Labor concluded during Eugene’s life, for it had
ordered Zeigler Coal Co. to pay him disability bene-
fits under the Black Lung Benefits Act. After Eugene’s
death, his widow Phyllis applied for survivor’s benefits. To
obtain them, she had to show that pneumoconiosis
caused Eugene’s death. See 30 U.S.C. §901(a); 20 C.F.R.
§718.205(c). She proposed to establish that Eugene had
pneumoconiosis by relying on the adjudication of his dis-
2                                              No. 01-3961

ability claim, and causation by proving that breathing
problems lessened Eugene’s ability to resist the effects
of the cancer, leading him to succumb more quickly. An
administrative law judge ruled in Phyllis’s favor on both
points, the Benefits Review Board affirmed, and Zeigler
now asks us to set aside the administrative decision.
  Peabody Coal Co. v. Spese, 117 F.3d 1001 (7th Cir. 1997)
(en banc), holds that normal rules of preclusion govern
administrative proceedings in black lung cases. When
deciding that Eugene was disabled by pneumoconiosis,
the agency necessarily concluded that he had that dis-
ease—and as this is one element of the widow’s claim too,
it makes sense to treat it as established. Although the
widow was not a party to the miner’s claim, Zeigler it-
self was. Treating Zeigler as bound by the outcome is a
straightforward application of offensive nonmutual issue
preclusion. See Parklane Hosiery Co. v. Shore, 439 U.S. 322
(1979).
  What Zeigler offers in response is the proposition that
timing matters. Eugene was entitled to benefits if he was
disabled by pneumoconiosis in 1989, when an ALJ ruled
favorably on his claim. Phyllis is entitled to benefits only
if Eugene had pneumoconiosis in 1997, when he died.
True enough, but is there any medical reason to suppose
that people recover from pneumoconiosis? Not all kinds
of black lung are progressive; the milder forms of the
condition do not get worse over time unless the miner
inhales more dust. Yet unless pneumoconiosis some-
times goes into remission, there is no reason to hold a
new hearing on the question whether a person who had
that condition during life also had it at death. Zeigler
does not offer us (and did not introduce before the agency)
any medical evidence suggesting that black lung can be
cured.
  Another potential reason for thinking the passage of time
significant is that diagnosis is error-prone. Other pulmo-
No. 01-3961                                              3

nary diseases such as emphysema and asthma may pro-
duce symptoms hard to tell apart from pneumoconiosis.
Radiologists frequently disagree about the interpretation
of x-ray films; only for the most serious forms of the dis-
ease are the opacities indicative of pneumoconiosis easy
to distinguish from opacities with other causes. Death of-
fers a considerably better source of evidence: analysis of
the lung tissue removed in an autopsy. The Benefits Re-
view Board therefore has created an autopsy exception
to the rule of issue preclusion. Both a mine operator and
a survivor are allowed to introduce autopsy evidence in
an effort to show that the determination made during
the miner’s life was incorrect. (A mine operator seeks to
refute an earlier finding of pneumoconiosis, while a wid-
ow will try to show that rejection of the miner’s claim
was a false negative.) Again this makes sense. But no
autopsy was performed on Eugene. He left behind only
the sorts of x-ray, ventilatory-capacity, and blood-gas
readings—indicators with high rates of false positives
and false negatives—that were available during his life.
We agree with the BRB that there is no point in re-
adjudicating the question whether a given miner had
pneumoconiosis unless it is possible to adduce highly
reliable evidence—which as a practical matter means
autopsy results. Otherwise the possibility that the initial
decision was incorrect is no reason to disturb it. See
Federated Department Stores, Inc. v. Moitie, 452 U.S. 394
(1981). We therefore hold that a grant of survivor’s bene-
fits may rest on findings made during the miner’s life.
  Next comes the question whether Eugene’s pneumo-
coniosis caused his demise. No one thinks that coal dust
causes colon cancer. But benefits must be paid if the dis-
ease hastened death from another source. See Peabody
Coal Co. v. Director, OWCP, 972 F.2d 178, 183 (7th Cir.
1992). See also 20 C.F.R. §718.205(c)(5), approved by
National Mining Ass’n v. Department of Labor, 292 F.3d
4                                              No. 01-3961

849, 871 (D.C. Cir. 2002). Even the murder of an infant just
hastens death, given that death comes eventually to us all.
The difference here was four months. Eugene’s oncologist
estimated that he had six months to live from the time
his cancer was diagnosed; he died in two, and a general
practitioner opined that this acceleration was attribut-
able to Eugene’s weakened state, which the physician
blamed on the pneumoconiosis. One responsive line of ar-
gument might have been that survivors’ benefits are
designed to replace lost income, which implies drawing
a line between advancing death by a few years and ad-
vancing it by a few months, weeks, or days. Phyllis lost
no more income as a result of Eugene’s actual death
than she would have lost had he lived as long as the on-
cologist predicted. Requiring Zeigler to provide Phyllis
with lifetime benefits because of small changes in the
date of her husband’s demise from cancer is jarring. Yet
Zeigler does not make such an argument, so we do not
decide whether there is a legal difference between taking
years and days off a miner’s life span.
  Instead Zeigler grumbles that a general practitioner
should not opine on matters beyond his expertise. Frederick
Ridge, who had been Eugene’s physician, did not treat
either cancer or pulmonary disease and referred Eugene
to specialists for both. Why, then, should the agency
accept Ridge’s view about the cause of Eugene’s death,
Zeigler wonders? It relies on Peabody Coal Co. v.
McCandless, 255 F.3d 465 (7th Cir. 2001), for the proposi-
tion that medical diagnoses must be supported by med-
ical reasoning; a history of treatment is no substitute
for scientific analysis. True enough, but as the Secretary
observed when promulgating §718.205(c)(5), the proposi-
tion that persons weakened by pneumoconiosis may ex-
pire quicker from other diseases is a medical point, with
some empirical support. See 65 Fed. Reg. 79,920, 79,950
(Dec. 20, 2000). Whether this was true of Eugene is a
No. 01-3961                                              5

question that depends on the state of his physical and
mental health, a subject about which Ridge professed to
be knowledgeable.
   One way to respond would be to show that Eugene’s
death occurred at the expected time after all. The oncolo-
gist’s estimate of six months’ life expectation was simpli-
fied. A more complete statement would have included
the normal variability, such as six months plus or minus
three months, for colon cancer that had metastasized to
the liver (Eugene’s state when his cancer was detected).
Suppose the actual expectation for a condition similar
to Eugene’s was 6±4 months for persons without any
other complicating disease. Then it would be hard to see
how Eugene’s death could be said to have been hastened
by black lung disease. No such evidence is in the record,
however.
  Another potential response might have come from
epidemiologic evidence. Suppose that a large-scale study
of persons diagnosed with black lung disease showed
that they survive as long after a diagnosis of cancer as
other persons do. Then although it may be sensible to
think that pneumoconiosis hastens death in conjunction
with some other disease, we would know that cancer (or
colon cancer specifically) was not one of them. Black lung
disease weakens its victims, but maybe not in ways that
matter for particular maladies. But Zeigler did not of-
fer such evidence. Perhaps it does not exist—or perhaps it
exists but favors miners by showing that black lung
does hasten death from cancer. Either way, there is noth-
ing in the record to counter Ridge’s conclusion, which
therefore supplies substantial evidence to support the
administrative decision.
  Zeigler doubtless would dispute our statement that there
is “nothing” in the record to counter Ridge’s assessment.
It introduced an affidavit from Peter Tuteur, a professor
at Washington University School of Medicine, opining
6                                               No. 01-3961

that Eugene’s pulmonary problems did not accelerate his
death. But this affidavit is worthless, because Dr. Tuteur
gives no reason. He did not examine Eugene, did not dis-
cuss the normal variability in the time it takes colon
cancer to kill its victims, did not point to epidemiologic
studies, did not cite a single article in the medical litera-
ture—in sum, did not help the decisionmaker. “An expert
who supplies nothing but a bottom line supplies nothing
of value to the judicial process.” Mid-State Fertilizer Co.
v. Exchange National Bank, 877 F.2d 1333, 1339 (7th Cir.
1989). Neither Ridge nor Tuteur is a cancer specialist; and
between the two, Ridge at least had the advantage of ob-
serving whether a pulmonary problem sapped Eugene’s
ability to withstand the effects of the cancer.
   Some federal agencies refuse to make decisions on the
basis of reports such as the one Ridge (or for that mat-
ter Tuteur) supplied. For example, the Food and Drug
Administration would not dream of deciding whether some
new treatment postpones death from cancer (an issue
equivalent to whether black lung hastens death) without
a statistically sound epidemiologic study or a well-con-
ducted double-blind experiment. Reports from physicians
in the field along the lines of “I gave drug X and it kept
the patient alive for four extra months” would be dis-
missed as worthless anecdotes. While the FDA and other
agencies, such as the Environmental Protection Agency,
insist on statistically valid results, the Department of
Labor in black lung cases (and the Social Security Admin-
istration in disability cases) rely on evidence that does
not carry any indicators of statistical power. But Zeigler,
which took the same approach by proffering only Dr.
Tuteur’s unreasoned assertion, is in no position to com-
plain. Unless mine operators show that the Department’s
approach to these matters is medically unsound, it is en-
titled to proceed as it did here.
                                                  AFFIRMED
No. 01-3961                                               7

  RIPPLE, Circuit Judge, concurring. This case requires
that we resolve two issues, and the panel opinion ad-
dresses both of them succinctly and correctly. I join in the
panel’s determination that the correct application of non-
mutual collateral estoppel precludes Zeigler Coal Com-
pany from arguing that Mr. Villain did not have pneumo-
coniosis. The panel opinion also correctly concludes that
substantial evidence supports the ALJ’s finding that pneu-
moconiosis hastened Mr. Villain’s death.
  In my view, we need to say, and ought to say, no
more. The panel’s discourse on hypothetical ways in which
Zeigler could have prevailed, either by raising certain
arguments or bringing forth other medical evidence or
epidemiological studies, is neither necessary nor helpful.
Accordingly, I respectfully refrain from joining those por-
tions of the opinion that render that advice. Cf. Tidewater
Oil Co. v. United States, 409 U.S. 151, 174 (White, J., con-
curring in the opinion of the Court, “except for the advi-
sory to Congress reflecting one view of the relative merits
of the Expediting Act”).

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—12-6-02